DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on January 16, 2020, is the U.S. national stage of an international PCT application, filed on July 26, 2017.
Response to Amendment
This Office action is in response to the amendment and arguments on February 14, 2022. Claims 9, 26 and 39 were amended. Claim 10 was canceled. Claims 1, 3, 4, 6-9, 12, 13, 15, 18, 20, 26, 27, 38 and 39 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 10) directed to the objections to the claims have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the objections. Accordingly, the objections to the claims are withdrawn.
The arguments (page 10) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 103 are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. In order to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Patrick Moon (Representative) on February 17, 2022.
The claims in the present U.S. non-provisional application have been amended as follows: 
Claim 12, lines 1-4, is amended as “The method of claim 9, further comprising providing a data service to the wireless device, wherein the data service is based on the reported at least one radio measurement and/or based on the received information about the altitude or the altitude range of the wireless device.”
Claim 13, lines 1-4, is amended as “The method of claim 9, wherein the wireless device is instructed to perform a radio resource management or a mobility management operation based on the reported at least one radio measurement and/or based on the received information about the altitude or the altitude range of the wireless device.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476